Citation Nr: 0615254	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased initial rating for left knee 
medial and lateral meniscus tear, evaluated as 0 percent 
disabling prior to January 8, 2003, and 10 percent 
thereafter.  

2.  Entitlement to an earlier effective date for an award of 
service connection and a 10 percent rating for left knee 
medial and lateral meniscus tear.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1976 to July 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 decision of the Department of 
Veterans Affairs (VA) Regional office (RO) in New York, New 
York.

The record indicates that in September 2003, the veteran 
filed an application for entitlement to a total disability 
rating due to individual unemployability (TDIU), which was 
denied by the RO in an August 2004 rating decision.  In 
September 2004, he submitted a statement indicating that it 
was not his intent to seek entitlement to TDIU, but rather, 
he was seeking entitlement to a temporary total disability 
rating.  Nevertheless, the RO issued a Statement of the Case 
(SOC) on the issue of entitlement to TDIU.  On a VA Form 9, 
dated in February 2005, he again reiterated that he was only 
seeking entitlement to a temporary total rating.  He 
specifically advised that he was working full-time.  Still, 
the RO has certified for appeal the issue of entitlement to 
TDIU.  Despite he RO's certification of this issue on appeal, 
however, the Board does not have jurisdiction of the matter.  
As clearly indicated by the veteran's statements, he neither 
meant to make such a claim, nor is he appealing the RO's 
denial of the claim.  The RO's unilateral placement of this 
issue in appellate status, without the veteran's intent or 
desire, or any action on his part to appeal the matter, will 
not confer appellate jurisdiction on the Board.  See 
38 U.S.C.A. § 7105 (West 2002).  Thus, the issue of 
entitlement to TDIU should be closed by the RO.  

Although the RO denied a temporary total rating under 
38 C.F.R. § 4.29 because the veteran was not hospitalized for 
21 days for his service-connected left knee, the RO did not 
address a temporary total rating based on convalescence under 
38 C.F.R. § 4.30 following left knee surgery.  This matter is 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
claim for service connection.  The RO must correct any 
defects in VCAA notices previously provided the veteran.  In 
this regard, it is noted that the RO has not specifically 
informed the veteran of the requirements for establishing an 
earlier effective date for service connection and a 10 
percent rating for the left knee disability.  The RO must 
ensure that this matter is corrected.

In April 2003, the veteran filed a statement indicating that 
he elected to have his appeal processed by the Decision 
Review Officer (DRO).  In September 2004, he again filed a 
statement electing the DRO process.  It is not clear from 
review of the SOC and the Supplemental Statements of the Case 
(SSOC) whether there was DRO review.  Thus, the RO must 
clarify whether there has been DRO review and if not, such 
review is to be undertaken.  

The veteran underwent surgery of the left knee in September 
2003.  A VA examination of the left knee has not been 
conducted since the surgery.  The veteran should be scheduled 
for examination to determine the current nature and severity 
of the service-connected left knee disability.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The RO is specifically advised to notify 
the veteran of the requirements for 
establishing an earlier effective date for 
service connection and a 10 percent rating 
for his left knee disability.  

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his left knee 
disorder since September 2003.  After 
securing the necessary release, the RO 
should obtain these records.  The RO should 
specifically inform him that VA records 
indicate that he received treatment from 
Daniel W. Wilen, M.D., in January and 
February 2003, records of which treatment 
do not appear to be associated with the 
claims file. 

3.  Thereafter, the veteran should be 
scheduled for a VA examination to determine 
the severity of his left knee disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case.  The 
examiner, in accordance with the latest VA 
examination worksheet for evaluating knee 
disorders, is to provide a detailed review 
of the veteran's history, current 
complaints, and the severity of the left 
knee disorder.  If any symptoms are deemed 
to be solely due to the post-service injury 
sustained in January 2003, the examiner 
should so state.  The examiner must provide 
a clear explanation for each finding and 
opinion expressed.   

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  The RO is 
reminded that the veteran has elected the 
DRO appeal process and that the claims 
should be reviewed and adjudicated by the 
DRO if not already accomplished.  If the 
benefit sought on appeal is not granted, 
the veteran should be provided an SSOC and 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

